KELLY, Judge.
Gary Arnold appeals from the order revoking his probation. The State correctly concedes that the January 31, 2002, order revoking Arnold’s probation should be vacated.1 Accordingly, we reverse and remand with instructions for the trial court to vacate the January 31, 2002, order finding Arnold guilty of violation of probation and revoking his probation in case numbers 96-2661 and 96-2662.
Reversed and remanded with instructions.
CASANUEVA, J., and THREADGILL, EDWARD F., SENIOR JUDGE, Concur.

. After this appeal was filed, the trial court vacated the sentence it had imposed for the violation of probation; however, it neglected to vacate the order of revocation.